DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,774,815 to Schlosser, hereinafter referred to as Schlosser.
In reference to claim 1, Schlosser discloses the claimed invention including:
 An ice-making machine (10), comprising:
a compressor (14, see figure 1);
a refrigerant (see abstract);
a first evaporator (12, left);
a second evaporator (12 right) connected to the first evaporator, see figure 1;
a first fluid line (as defined below) connected to the compressor (14) at one end (via  22) ) and the first evaporator (12 left) at a second end, for carrying a first portion of the refrigerant to the first evaporator;
a second fluid line (as defined below) connected to the compressor (14) at one end (via 22) and the second evaporator (12 right) at a second end, for carrying a second portion of the refrigerant to the second evaporator; and
a solenoid valve (30) connected to the first fluid line, for selectively opening and closing the first fluid line to the flow of refrigerant therethrough, see column 4 lines 16-19.
In reference to claim 9, Schlosser discloses the claimed invention including:
a second solenoid valve (30), connected to the second fluid line (as defined above with respect to claim 1), for selectively opening and closing the second fluid line to the flow of refrigerant therethrough.


    PNG
    media_image1.png
    393
    731
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schlosser in view of US 3,380,261 to Hendrix et al., hereinafter referred to as Hendrix.
In reference to claim 2, Schlosser as modified by Hendrix discloses the claimed invention including:
Schlosser fails to disclose the first evaporator comprises: a flat pan with turned up edges, so that a center portion is defined between the edges; a plurality of partitions in the center portion, so that a cell is defined by the plurality of partitions and/or the edges of the flat pan; and a serpentine coil connected to the flat pan and the second end of the first fluid line, so that refrigerant passes through the serpentine coil.
Hendrix teaches that in the art of ice makers, that it is a known method to provide an ice making evaporator such that the evaporator comprises: a flat pan (92) with turned up edges, so that a center portion is defined between the edges ( see figure 12); a plurality of partitions (600) in the center portion, so that a cell is defined by the plurality of partitions and/or the edges of the flat pan, see figure 12; and a serpentine coil (56, see figure 5) connected to the flat pan (albeit indirectly) so that refrigerant passes through the serpentine coil. This is strong evidence that modifying Schlosser as claimed would produce predictable result (e.g. form ice in a water saving manner, see column 13 lines 34-36). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Schlosser by Hendrix such that each evaporator (12) includes: a flat pan with turned up edges, so that a center portion is defined between the edges; a plurality of partitions in the center portion, so that a cell is defined by the plurality of partitions and/or the edges of the flat pan; and a serpentine coil connected to the flat pan and the second end of the first fluid line, so that refrigerant passes through the serpentine coil, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of forming ice in a water saving manner.
In reference to claim 3, Schlosser as modified by Hendrix discloses the claimed invention including:
Note that when modifying Schlosser by Hendrix supra, the modification would include substituting each evaporator (12) of Schlosser with the ice making evaporator arrangement of Hendrix. Accordingly, each of the fist evaporator of Schlosser would include a manifold (56, see Hendrix) connected to each of the first and second fluid lines, and a protrusion (65, see Hendrix) connected to and in fluid communication with the manifold (56), so that the refrigerant flows through the manifold and the protrusion as illustrated in figure 6 of Hendrix.
In reference to claim 4, Schlosser as modified by Hendrix discloses the claimed invention including:
Note that when modifying Schlosser by Hendrix supra, the modification would include substituting each evaporator (12) of Schlosser with the ice making evaporator arrangement of Hendrix. Accordingly, each of the fist evaporator of Schlosser would include a serpentine coil (56, see Hendrix) connected to the second end of each of the fluid lines, and a protrusion (65) connected and in fluid communication with the serpentine coil, so that the refrigerant flows through the serpentine coil and the protrusion, as illustrated in Hendrix figure 6.
In reference to claim 8, Schlosser as modified by Hendrix discloses the claimed invention including:
Hendrix teaches the protrusion (65) is pin-shaped, see at least figure 3.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schlosser in view of US 2020/0400363 to Junge et al., hereinafter referred to as Junge.
In reference to claim 10, Schlosser and Junge discloses the claimed invention.
Schlosser fails to explicitly disclose a thermistor for measuring the temperature of the first evaporator and/or the second evaporator.
However Junge teaches that in the art of ice making apparatuses, that it is a known method to provide the system with a thermistor (180) for measuring the temperature of an evaporator [0044]. This is strong evidence that modifying Schlosser as claimed would produce predictable result (e.g. facilitate harvest of ice [0052]). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Schlosser by Junge such that the evaporators included a thermistor for measuring the temperature of the first evaporator and/or the second evaporator, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of facilitating harvesting of ice.

Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schlosser in view of US 2018/0017304 to Knatt, hereinafter referred to as Knatt.
In reference to claim 11, Schlosser and Knatt discloses the claimed invention.
Schlosser fails to disclose a sump; a water inlet valve in communication with the sump, for supplying water thereto; and a water pump, wherein the water pump pumps water from the sump to a surface of the first evaporator and a surface of the second evaporator.
Knatt teaches that in the art of ice making devices, that it is known to provide the ice making device with a sump (26); a water inlet valve (42) in communication with the sump, for supplying water thereto [0025]; and a water pump (28), wherein the water pump pumps water from the sump to a surface of an evaporator (32). This is strong evidence that modifying  Schlosser as claimed would produce predictable result (e.g .provide for a vertical spray-type ice making machine). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Schlosser by Knatt such that the evaporators of Schlosser (12) were substituted with the ice making apparatuses of Knatt such that the ice making device included a sump; a water inlet valve in communication with the sump, for supplying water thereto; and a water pump, wherein the water pump pumps water from the sump to a surface of the first evaporator and a surface of the second evaporator, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of providing the apparatus of Schlosser with a vertical spray ice making device.
In reference to claim 13, Schlosser and Knatt discloses the claimed invention.
Knatt teaches a spray nozzle (30)  in fluid communication with the water pump (28), wherein the water pump pumps water from the sump to the surface of the first evaporator and the surface of the second evaporator via the spray nozzle. Accordingly, when modifying Schlosser such that each of the first and second evaporators comprised the ice making device of Knatt, the combination would result in the claimed limitations.
In reference to claim 14, Schlosser and Knatt discloses the claimed invention.
Knatt teaches a perforated shield (72) between the spray nozzle (30) and the first and second evaporators (32 as modified), so that unfrozen water falls from the first and second evaporator through the perforated shield and into the sump. Accordingly, when modifying Schlosser such that each of the first and second evaporators comprised the ice making device of Knatt, the combination would result in the claimed limitations.
In reference to claim 15, Schlosser and Knatt discloses the claimed invention.
Knatt teaches a pivotable curtain (18), so that frozen ice cubes fall from the first and second evaporators (as modified), slide off the shield, and contact the pivotable curtain. Accordingly, when modifying Schlosser such that each of the first and second evaporators comprised the ice making device of Knatt, the combination would result in the claimed limitations.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schlosser and Knatt as modified with respect to claim 11 supra, and in further view of US 2009/0120122 to Gradl et al., hereinafter referred to as Gradl.
In reference to claim 12, Schlosser, Knatt, and Gradl discloses the claimed invention.
Although Knatt teaches a float valve as a water sensor [0025] Knatt fails to disclose a high water level sensor and a low water sensor in the sump.
Gradl teaches that in the art of supplying water to an ice making device with a sump, that it is a known method to determine the level of water in the sump (2) by providing a high water level sensor (14) and a low water sensor (15) in the sump (2). Gradl teaches that his ensures an automatic water supply [0030]. It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Schlosser and Knatt by Gradl such that the float valve was substituted with a high water level sensor and a low water sensor in the sump since it has been held prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition to be used for the very same purpose…[T]he idea of combining them flows logically from their having been individually taught in the prior art, see MPEP 2144.06. 

Allowable Subject Matter
Claims 5-7 and 16-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/            Primary Examiner, Art Unit 3763